Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 1 of 46 PageID: 1



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

    JILLYN PETERSON, GABE HARE,                    )
    ROBERT HEYNEN and ADAM                         )
    KRAJEWSKI, individually and on behalf of       )
    all others similarly situated,                 )
                                                   )   CIVIL ACTION NO.:
                                  Plaintiffs,      )
                                                   )
                  v.                               )
                                                   )   CLASS ACTION COMPLAINT
    INSURANCE SERVICES OFFICE, INC.,               )
    THE PLAN ADMINISTRATION                        )
    COMMITTEE OF INSURANCE                         )
    SERVICES OFFICE, INC., THE TRUSTS              )
    INVESTMENT COMMITTEE OF                        )
    INSURANCE SERVICES OFFICE, INC.,               )
    and JOHN DOES 1-30.                            )

                                  Defendants.

                                          COMPLAINT

       Plaintiffs, Jillyn Peterson, Gabe Hare, Robert Heynen and Adam Krajewski (“Plaintiffs”),

by and through their attorneys, on behalf of the ISO 401(k) Savings and Employee Stock

Ownership Plan (the “Plan”),1 themselves and all others similarly situated, state and allege as

follows:

                                    I.      INTRODUCTION

       1.      This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plan’s fiduciaries, which include Insurance Services Office Inc. (“ISO” or “Company”), the Plan

Administration Committee of Insurance Services Office Inc. and its members during the Class

Period (“Administrative Committee”) and the Trusts Investment Committee of Insurance Services



1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 2 of 46 PageID: 2



Office Inc. and its members during the Class Period (“Investment Committee”) for breaches of

their fiduciary duties.

        2.      To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. Fiduciaries must act

“solely in the interest of the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the

“care, skill, prudence, and diligence” that would be expected in managing a plan of similar scope.

29 U.S.C. § 1104(a)(1)(B). These twin fiduciary duties are “the highest known to the law.” Sweda

v. Univ. of Pennsylvania, 923 F.3d 320, 333 (3d Cir. 2019).

        3.      Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must give substantial consideration

to the cost of investment options. “Wasting beneficiaries’ money is imprudent. In devising and

implementing strategies for the investment and management of trust assets, trustees are obligated

to minimize costs.” Uniform Prudent Investor Act (the “UPIA”), § 7.

        4.      “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. 2016) (en banc) (quoting Restatement (Third) of Trusts, § 90, cmt. b) (“Tibble II”).2

        5.      Additional fees of only 0.18% or 0.4% can have a large effect on a participant’s

investment results over time because “[b]eneficiaries subject to higher fees … lose not only money

spent on higher fees, but also lost investment opportunity; that is, the money that the portion of

their investment spent on unnecessary fees would have earned over time.” Tibble II, 843 F.3d at




2
  See also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at
https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be
aware that your employer also has a specific obligation to consider the fees and expenses paid by
your plan.”).
                                                2
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 3 of 46 PageID: 3



1198 (“It is beyond dispute that the higher the fees charged to a beneficiary, the more the

beneficiary’s investment shrinks.”).

       6.      Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices by plan

sponsors and fiduciaries, whether due to poor performance, high fees or both.

       7.      The Department of Labor has explicitly stated that employers are held to a “high

standard of care and diligence” and must, among other duties, both “establish a prudent process

for selecting investment options and service providers” and “monitor investment options and

service providers once selected to see that they continue to be appropriate choices.” See, “A Look

at 401(k) Plan Fees,” supra, at n.3; see also Tibble v. Edison Int’l, 135 S. Ct. 1823, 1823 (2015)

(Tibble I) (reaffirming the ongoing fiduciary duty to monitor a plan’s investment options).

       8.      The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment. See Investment Company

Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and Expenses (July

2016), at 4. “Any costs not paid by the employer, which may include administrative, investment,

legal, and compliance costs, effectively are paid by plan participants.” Id., at 5.

       9.      Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

       10.     At all times during the Class Period (September 24, 2014 through the date of

judgment) the Plan had at least $1.1 billion dollars in assets under management. At the end of


                                                  3
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 4 of 46 PageID: 4



2017 and 2018, the Plan had over $1.4 billion dollars and $1.6 billion dollars, respectively, in

assets under management that were/are entrusted to the care of the Plan’s fiduciaries. The Plan’s

assets under management qualifies it as a jumbo plan in the defined contribution plan marketplace,

and among the largest plans in the United States. As a jumbo plan, the Plan had substantial

bargaining power regarding the fees and expenses that were charged against participants’

investments.    Defendants, however, did not try to reduce the Plan’s expenses or exercise

appropriate judgment to scrutinize each investment option that was offered in the Plan to ensure it

was prudent.

       11.     Plaintiffs allege that during the putative Class Period Defendants, as “fiduciaries”

of the Plan, as that term is defined under ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), breached

the duties they owed to the Plan, to Plaintiffs, and to the other participants of the Plan by, inter

alia, (1) failing to objectively and adequately review the Plan’s investment portfolio with due care

to ensure that each investment option was prudent, in terms of cost; and (2) maintaining certain

funds in the Plan despite the availability of identical or similar investment options with lower costs

and/or better performance histories.

       12.     In many instances, Defendants failed to utilize the lowest cost share class for many

of the mutual funds within the Plan, and failed to consider certain collective trusts available during

the Class Period as alternatives to the mutual funds in the Plan, despite their lower fees and

materially similar investment objectives.

       13.     Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.




                                                  4
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 5 of 46 PageID: 5



        14.    Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).

                             II.    JURISDICTION AND VENUE

        15.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

        16.    This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and/or have significant contacts with this District, and

because ERISA provides for nationwide service of process.

        17.    Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

                                        III.    PARTIES

        Plaintiffs

        18.     Plaintiff, Jillyn Peterson (“Peterson”), resides in Taylorville, Utah. During her

employment, Plaintiff Peterson participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.

        19.    Plaintiff, Gabe Hare (“Hare”), resides in Sarasota Springs, Utah. During his

employment, Plaintiff Hare participated in the Plan investing in the options offered by the Plan

and which are the subject of this lawsuit.


                                                 5
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 6 of 46 PageID: 6



         20.    Plaintiff, Robert Heynen (“Heynen”), resides in Boulder Creek, California. During

his employment, Plaintiff Heynen participated in the Plan investing in the options offered by the

Plan and which are the subject of this lawsuit.

         21.   Plaintiff, Adam Krajewski (“Krajewski”), resides in Atlanta, Georgia. During his

employment, Plaintiff Krajewski participated in the Plan investing in the options offered by the

Plan and which are the subject of this lawsuit.

         22.   Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

         23.   Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability and

pricing of collective trusts) necessary to understand that Defendants breached their fiduciary duties

and engaged in other unlawful conduct in violation of ERISA until shortly before this suit was

filed.

         24.   Additionally, Plaintiffs did not have and do not have actual knowledge of the

specifics of Defendants’ decision-making process with respect to the Plan, including Defendants’

processes (and execution of such) for selecting, monitoring, and removing Plan investments,

because this information is solely within the possession of Defendants prior to discovery. Several

weeks prior to filing the instant lawsuit, Plaintiffs requested pursuant to ERISA §104(b)(4) that


                                                  6
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 7 of 46 PageID: 7



the Plan administrator produce several Plan governing documents, including any meeting minutes

of the relevant Plan investment committee(s). Their request for meeting minutes was denied. See

Braden v. Wal-mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot state a

claim without pleading facts which tend systematically to be in the sole possession of defendants,

the remedial scheme of [ERISA] will fail, and the crucial rights secured by ERISA will suffer.”)

          25.      Having never managed a jumbo 401(k) plan such as the Plan, Plaintiffs lacked

actual knowledge of reasonable fee levels and prudent alternatives available to such plans. For

purposes of this Complaint, Plaintiffs have drawn reasonable inferences regarding these processes

based upon (among other things) the facts set forth herein.

                   Defendants

                           Company Defendant

          26.      ISO is the Plan sponsor and a named fiduciary with a principal place of business

being 545 Washington Boulevard, Jersey City, Hudson County, New Jersey. The December 31,

2018 Form 5500 filed with the United States Department of Labor (“2018 Form 5500”) at 1.

          27.      ISO describes itself as a: “a leading provider of advanced tools, data and analytics

for property & casualty insurers. ISO serves insurers, reinsurers, agents and brokers, insurance

regulators, risk managers, and other participants in the property/casualty insurance marketplace.”3

At December 31 2019, ISO had more than 9,000 employees. The December 31, 2019 Form 10-K

filed with the United States Security and Exchange Commission (“2019 10-K”) at 13. ISO

describes its work force as consisting of “200 actuarial professionals, including 35 Fellows and 40

Associates of the Casualty Actuarial Society as well as 137 Chartered Property Casualty

Underwriters, 16 Associate Insurance Data Managers, 14 Certified Insurance Data Managers, 1

Fellow Insurance Data Manager, and more than 1,000 professionals with advanced degrees,



3
    https://www.verisk.com/insurance/brands/iso/ accessed   on September 21, 2020.
                                                       7
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 8 of 46 PageID: 8



including PhDs in mathematics … .” Id. At the end of 2019 ISO realized over $2.6 billion dollars

in net revenue. 2019 10-K at 4.

       28.    The Company, acting through its Board of Directors, appointed the Administrative

Committee to oversee the operation and management of the Plan, and accordingly, had a

concomitant fiduciary duty to monitor and supervise those appointees. See, the December 31, 2018

Auditor Report of the ISO 401(k) Savings and Employee Stock Ownership Plan (“2018 Auditor

Report”) at 5. As detailed in the 2018 Auditor Report: “[t]he Plan Administration Committee

(“PAC”), elected by the board of directors of the Company, controls and manages the operations

and administration of the Plan.” The December 31, 2018 Report of Independent Auditor (“2018

Auditor Report”) at 5.

       29.    ISO also made discretionary decisions to make profit sharing contributions to the

Plan each year. As detailed in the Summary Plan Description: “ISO and/or your participating

employer, as applicable, may also make discretionary profit-sharing contributions and/or optional

employer contributions to the Savings Plan.” The Summary Plan Description of the ISO 401(k)

Savings and Employee Stock Ownership Plan effective December 31, 2019 (“SPD”) at 5.

       30.    The Company also acted through its officers, including the Board and Committee,

and their members, to perform Plan-related fiduciary functions in the course and scope of their

employment.

       31.    For the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

              Administrative Committee Defendants

       32.    As detailed above, the Company, acting through its Board of Directors, appointed

the Administrative Committee to oversee the operation and management of the Plan. 2018 Auditor

Report at 5. The Administrative Committee’s responsibilities are enumerated in the Plan


                                               8
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 9 of 46 PageID: 9



Document as follows: “the Plan Administration Committee will have the full discretionary and

final authority to control and manage the operation and administration of the Plan.” The ISO 401(k)

Savings and Employee Stock Ownership Plan as amended and restated effective January 1, 2017

(“Plan Doc.”) at 103. As will be discussed below, the Administrative Committee failed to

prudently execute this broad grant of authority as it’s clear the Plan’s expenses were far above

reasonable limits.

       33.     The Administrative Committee also has the authority to delegate some or all of its

responsibilities to other fiduciaries. As described in the Plan Document: “[t]he powers of the Plan

Administration Committee, to be exercised in its discretion, will include, but not be limited to: (i)

the power to employ one or more persons to carry out the provisions of the Plan … .” Plan Doc. at

103. Under this authority granted to it by the Plan Document, the Administrative Committee

appointed the Investment Committee. 2018 Auditor Report at 5.

       34.     Under ERISA, fiduciaries with the power to appoint have the concomitant fiduciary

duty to monitor and supervise their appointees.

       35.     Accordingly, each member of the Administrative Committee during the putative

Class Period (referred to herein as John Does 1-10) is/was a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised

discretionary authority over management or disposition of Plan assets and because each exercised

discretionary authority to appoint and/or monitor the other fiduciaries, which had control over Plan

management and/or authority or control over management or disposition of Plan assets.

       36.     The Committee and unnamed members of the Administrative Committee during

the Class Period (referred to herein as John Does 1-10), are collectively referred to herein as the

“Administrative Committee Defendants.”

               Investment Committee Defendants


                                                  9
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 10 of 46 PageID: 10



       37.      As discussed above, the Administrative Committee delegated some or all of its

authority under the Plan to the Investment Committee. 2018 Auditor Report at 5.

       38.     As described in the Plan Document the Investment Committee has the authority

to: “select Investment Funds in which contributions and Plan assets may be maintained in general

or separate accounts pursuant to written agreement … .” Plan Document at 104.

       39.     Pursuant to the Investment Policy Statement, the Investment Committee is

purportedly responsible for conducting quarterly reviews of the performance of the funds in the

Plan and monitoring the fees paid the by Plan. The Investment Policy Statement of the ISO 401(k)

Savings and Employee Stock Ownership Plan effective February 4, 2019 (“IPS”) at 4. However,

as will be discussed in more detail below, the Investment Committee failed to prudently carry out

these fiduciary duties. As stated in the IPS, the Investment Committee has the authority to conduct

a “[q]uarterly review of performance and fees … in accordance with this investment policy

statement.” Id. In addition the Investment Committee must also “[d]etermine eligible expenses to

be paid from Plans assets according to Section 403(c)(1) or ERISA.” Id. In addition, the Investment

Committee must “[e]stablish, review and revise the Plan’s investment guidelines.” Id.

       40.     The Investment Committee and each of its members were fiduciaries of the Plan

during the Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A)

because each exercised discretionary authority over management or disposition of Plan assets.

       41.     The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Investment

Committee Defendants.” Both the Administrative Committee and the Investment Committee will

be referred to collectively herein as the “Committee” or when referring to the members of the

Committee throughout the Class Period they will be referred to collectively as the “Committee

Defendants.”


                                                10
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 11 of 46 PageID: 11



       Additional John Doe Defendants

       42.      To the extent that there are additional officers, employees and/are contractors of

ISO who are/were fiduciaries of the Plan during the Class Period, or were hired as an investment

manager for the Plan during the Class Period, the identities of whom are currently unknown to

Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek leave to join

them to the instant action. Thus, without limitation, unknown “John Doe” Defendants 21-30

include, but are not limited to, ISO officers, employees and/or contractors who are/were fiduciaries

of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) during the

Class Period.

                                          IV.     THE PLAN

       43.      ISO established the Plan on January 1, 1997. Plan Doc. at 1. It was originally known

as the ISO Employee Stock Ownership Plan. Id. The Plan has undergone several amendments

since that time, the Plan was most notably amended on January 1, 2002 to change the name of the

Plan to its current name, the ISO 401(k) Savings and Employee Stock Ownership Plan. Id. The

Plan was last amended on January 1, 2017 as detailed in the most current Plan Document. Id.

       44.      The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants

which may be allocated to such participant’s account. 2018 Auditor Report at 6. Consequently,

retirement benefits provided by the Plan are based solely on the amounts allocated to each

individual’s account. Id.

       Eligibility




                                                 11
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 12 of 46 PageID: 12



       45.     In general, regular full-time employees are eligible to participate in the Plan. 2018

Auditor Report at 5. The 2018 Auditor Report states: “[t]here is no age or service requirement to

begin participating in the Plan; however, there is a one year service requirement to begin receiving

employer matching contributions.” Id.

       Contributions

       46.     There are several types of contributions that can be added to a participant’s account,

including: an employee salary deferral contribution, an employee Roth 401(k) contribution, an

employee after-tax contribution, catch-up contributions for employees aged 50 and over, rollover

contributions, and employer matching contributions based on employee pre-tax, Roth 401(k), and

employee after-tax contributions. Id.

       47.     With regard to employee contributions, a participant “may elect to contribute up to

100% of your ‘effectively available’ pay to the Savings Plan on a pre-tax basis” SPD at 5. With

regard to matching contributions made by ISO: “[e]ffective January 1, 2019, if you are an eligible

employee, your participating employer will make matching contributions on your pre-tax and/or

after-tax contributions at the rate of one hundred percent (100%) of the first six percent (6%) of

your pay” SPD at 8.

       48.     Like other companies that sponsor 401(k) plans for their employees, ISO enjoys

both direct and indirect benefits by providing matching contributions to Plan participants.

Employers are generally permitted to take tax deductions for their contributions to 401(k) plans at

the time when the contributions are made. See generally, https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.

       49.     ISO also benefits in other ways from the Plan’s matching program. It is well-known

that “[o]ffering retirement plans can help in employers’ efforts to attract new employees and reduce




                                                12
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 13 of 46 PageID: 13



turnover.” See, https://www.paychex.com/articles/employee-benefits/employer-matching-401k-

benefits.

       50.     Given the size of the Plan, ISO likely enjoyed a significant tax and cost savings

from offering a match.

       Vesting

       51.     With regard to contributions made by participants to the Plan, they will “always be

100% vested in any pre-tax contributions, after-tax contributions … [they] make to the Savings

Plan.” SPD at 14. With regard to matching contributions made to the Plan by ISO: “[e]ffective

April 1, 2018, the Company amended the Plan to grant full vesting of matching contributions to

eligible employees.” 2018 Auditor Report at 6.

       The Plan’s Investments

       52.     In theory, the Investment Committee is responsible for conducting quarterly

reviews of the performance of the funds in the Plan and monitoring the fees paid the by Plan. IPS

at 4. But in practice, as alleged below, that is not what happened.

       53.     Several funds were available to Plan participants for investment each year during

the putative Class Period. Specifically, a participant may direct all contributions to selected

investments as made available and determined by the Committee. Plan Doc. at 104. As described

in the Plan Document, the Investment Committee has the authority to: “select Investment Funds

in which contributions and Plan assets may be maintained in general or separate accounts pursuant

to written agreement … .” Id.

       54.     The Plan’s assets under management for all funds as of December 31, 2018 was

$1,542,327,781. 2018 Auditor Report at 4.

       Payment of Plan Expenses




                                                 13
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 14 of 46 PageID: 14



       55.     During the Class Period, administrative expenses were paid for using Plan assets.

As described in the Plan Document: “all fees that the Plan Administration Committee or the Trusts

Investment Committee, as applicable, determines are appropriately paid from Plan assets will be

charged against the assets of the Plan … .” Seventh Amendment to the ISO 401(k) Savings and

Employee Stock Ownership Plan Effective January 1, 2017 (7th Amendment to Plan Doc.) at 5.

                             V.      CLASS ACTION ALLEGATIONS

       56.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):4

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plan, at
               any time between September 24, 2014 through the date of judgment
               (the “Class Period”).

       57.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 filed with the Dept. of Labor lists 7,787 Plan “participants with

account balances as of the end of the plan year.” 2018 Form 5500 at p. 2.

       58.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members, and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.




4
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.
                                                  14
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 15 of 46 PageID: 15



        59.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

                A.       Whether Defendants are fiduciaries of the Plan;

                B.       Whether Defendants breached their fiduciary duties of loyalty and prudence

                         by engaging in the conduct described herein;

                C.       Whether the Company and Board Defendants failed to adequately monitor

                         the Committee and other fiduciaries to ensure the Plan was being managed

                         in compliance with ERISA;

                D.       The proper form of equitable and injunctive relief; and

                E.       The proper measure of monetary relief.

        60.     Plaintiffs will fairly and adequately represent the Class, and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action, and anticipate no difficulty in the management of this litigation

as a class action.

        61.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.


                                                  15
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 16 of 46 PageID: 16



       62.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

                           VI.     DEFENDANTS’ FIDUCIARY STATUS
                                 AND OVERVIEW OF FIDUCIARY DUTIES

       63.     ERISA requires every plan to provide for one or more named fiduciaries who will

have “authority to control and manage the operation and administration of the plan.” ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1).

       64.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercise any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C.

§ 1002(21)(A)(i).

       65.     As described in the Parties section above, Defendants were fiduciaries of the Plan

because:

               (a)     they were so named; and/or

               (b)     they exercised authority or control respecting management or disposition of

                       the Plan’s assets; and/or

               (c)     they exercised discretionary authority or discretionary control respecting

                       management of the Plan; and/or

                                                   16
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 17 of 46 PageID: 17



                (d)     they had discretionary authority or discretionary responsibility in the

                        administration of the Plan.

        66.     As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29 U.S.C. §

1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely in the interest

of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims. These

twin duties are referred to as the duties of loyalty and prudence, and are “the highest known to the

law.” Sweda, 923 F.3d at 333 (3d Cir. 2019).

        67.     The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.    Pegram v. Herdrich, 530 U.S. 211, 235 (2000).              “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the interests

of third persons.” Pegram, 530 U.S. at 224 (quotation marks and citations omitted). Thus, “in

deciding whether and to what extent to invest in a particular investment, a fiduciary must ordinarily

consider only factors relating to the interests of plan participants and beneficiaries . . . . A decision

to make an investment may not be influenced by [other] factors unless the investment, when judged

solely on the basis of its economic value to the plan, would be equal or superior to alternative

investments available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716, at

*3 (Dec. 19, 1988) (emphasis added).

        68.     In effect, the duty of loyalty includes a mandate that the fiduciary display complete

loyalty to the beneficiaries, and set aside the consideration of third persons.

        69.     ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.


                                                   17
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 18 of 46 PageID: 18



2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble I, 135 S. Ct. at 1828.

       70.     In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach by

co-fiduciary”) further provides that:

               [I]n addition to any liability which he may have under any other
               provision of this part, a fiduciary with respect to a plan shall be liable
               for a breach of fiduciary responsibility of another fiduciary with
               respect to the same plan in the following circumstances: (A) if he
               participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such an act or
               omission is a breach; (B) if, by his failure to comply with section
               404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
               specific responsibilities which give rise to his status as a fiduciary,
               he has enabled such other fiduciary to commit a breach; or (C) if he
               has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach.

       71.     During the Class Period, Defendants did not act in the best interests of the Plan

participants. Investment fund options chosen for a plan should not favor the fund provider over

the plan’s participants.   Yet, here, to the detriment of the Plan and their participants and

beneficiaries, the Plan’s fiduciaries included and retained in the Plan many mutual fund

investments that were more expensive than necessary and otherwise were not justified on the basis

of their economic value to the Plan.

       72.     Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period, Defendants failed to have a proper system of review in place to ensure that

participants in the Plan were being charged appropriate and reasonable fees for the Plan’s

investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate

for (1) lower expense ratios for certain investment options maintained and/or added to the Plan



                                                  18
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 19 of 46 PageID: 19



during the Class Period; and (2) a prudent payment arrangement with regard to the Plan’s

recordkeeping and administrative fees.

       73.     As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries, and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

                              VII.   SPECIFIC ALLEGATIONS

A.     Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select
       Lower Cost Alternative Funds

       74.     Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in selection (and maintenance) of several funds in the Plan throughout the Class

Period, including those identified below, that wasted the Plan and participant’s assets because of

unnecessary costs.

       75.     Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative

investments that may have “significantly different costs.” Restatement (Third) of Trusts ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these duties

requires regular performance of an “adequate investigation” of existing investments in a plan to

determine whether any of the plan’s investments are “improvident,” or if there is a “superior

alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent

Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).

       76.     Investment options have a fee for investment management and other services. With

regards to investments like mutual funds, like any other investor, retirement plan participants pay

for these costs via the fund’s expense ratio evidenced by a percentage of assets. For example, an

expense ratio of .75% means that the plan participant will pay $7.50 annually for every $1,000 in

                                                19
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 20 of 46 PageID: 20



assets. However, the expense ratio also reduces the participant’s return and the compounding

effect of that return. This is why it is prudent for a plan fiduciary to consider the effect that expense

ratios have on investment returns because it is in the best interest of participants to do so.

        77.     When jumbo plans, particularly those with over $1 billion dollars in assets like the

Plan here, have options which approach the retail cost of shares for individual investors or are

simply more expensive than the average or median institutional shares for that type of investment,

a careful review of the plan and each option is needed for the fiduciaries to fulfill their obligations

to the plan participants.

        78.     One indication of Defendants’ failure to prudently monitor the Plan’s funds is that

the Plan has retained several actively-managed funds as Plan investment options despite the fact

that these funds charged grossly excessive fees compared with comparable or superior alternatives,

and despite ample evidence available to a reasonable fiduciary that these funds had become

imprudent due to their high costs.

        79.     Another indication of Defendants’ failure to prudently monitor the Plan’s funds is

that several funds during the Class Period were more expensive than comparable funds found in

similarly sized plans (plans having over $1 billion in assets). In 2018, the Plan offered 22 mutual

funds, 1 stable value fund and 3 pooled separate accounts.

        80.     In 2018, for example, the expense ratios for 23 out of the 26 funds in the Plan (88%)

in some cases had a difference of 51% (in the case of Victory Munder Mid-cap Core Growth R6)

above the median expense ratios in the same category.5 The chart below illustrates these excessive

expense ratios for each of the 23 funds:




5
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at
62 (June 2019) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf.

                                                   20
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 21 of 46 PageID: 21




                                                                                 ICI
                      Current Fund                       ER6     Category
                                                                                Median

            JPMorgan SmartRetirement 2030 I          0.70 %     Target-date     0.47%

            JPMorgan SmartRetirement 2040 I          0.71 %     Target-date     0.47%

            JPMorgan SmartRetirement 2020 I          0.66 %     Target-date     0.47%

            JPMorgan SmartRetirement 2035 I          0.70 %     Target-date     0.47%

            JPMorgan SmartRetirement 2045 I          0.71 %     Target-date     0.47%

            JPMorgan SmartRetirement 2025 I          0.69 %     Target-date     0.47%

            JPMorgan SmartRetirement 2050 I          0.71 %     Target-date     0.47%

            JPMorgan SmartRetirement 2055 I          0.71 %     Target-date     0.47%

            JPMorgan SmartRetirement 2060 I          0.70 %     Target-date     0.47%
                                                                 Domestic
               T. Rowe Price New Horizons            0.77 %                     0.33%
                                                                  Equity
              Federated Kaufmann Large Cap                       Domestic
                                                     0.84 %                     0.33%
                          Instl                                   Equity
               PGIM Total Return Bond R6             0.39 %    Domestic Bond    0.36%
            Invesco Oppenheimer Main Street                       Domestic
                                                     0.48 %                     0.33%
                          R6                                       Equity
                                                                International
            Hartford International Opp HLS IA        0.73 %                     0.50%
                                                                   Equity
                JPMorgan SmartRetirement
                                                     0.61 %     Target-date     0.47%
                       Income I
                                                                 Domestic
            Principal Real Estate Securities Inst    0.91 %                     0.33%
                                                                  Equity
                                                                 Domestic
            American Century Mid Cap Value I 0.78 %                             0.33%
                                                                  Equity
                                                                 Domestic
              Janus Henderson Enterprise N           0.66 %                     0.33%
                                                                  Equity
                                                                 Domestic
                  MFS Mid Cap Value I                0.83 %                     0.33%
                                                                  Equity
             Federated Instl High Yield Bond
                                                     0.50 %    Domestic Bond    0.36%
                           Instl
                                                                International
             Aberdeen Emerging Markets Instl         1.10 %                     0.50%
                                                                   Equity

6
    The listed expense figures are taken from summary prospectuses published in 2020.
                                                    21
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 22 of 46 PageID: 22




                                                                                  ICI
                     Current Fund                   ER6         Category
                                                                                 Median
             American Beacon Small Cp Val                      Domestic
                                                  0.81 %                          0.33%
                          Inst                                  Equity
             Wells Fargo Short-Term Bond A        0.72 %     Domestic Bond        0.36%

       81.     The above comparisons understate the excessiveness of fees in the Plan throughout

the Class Period. That is because the ICI Median fee is based on a study conducted in 2016 when

expense ratios would have been higher than 2019 or even today given the downward trend of

expense ratios the last few years. Indeed, the ICI median expense ratio for domestic equity funds

for plans with over $1 billion dollars in assets was 0.56% using 2015 data compared with 0.47%

in 2016. Accordingly, the median expense ratios in 2020, or for that matter 2019, utilized by

similar plans would be lower than indicated above, demonstrating a greater disparity between the

2019 expense ratios utilized in the above chart for the Plan’s funds and the median expense ratios

in the same category.

       82.     Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan funds because many prudent alternative funds were

available that offered lower expenses than the median.

       Failure to Utilize Lower Fee Share Classes

       83.     Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive share classes are targeted at smaller

investors with less bargaining power, while lower cost shares are targeted at institutional investors

with more assets, generally $1 million or more, and therefore greater bargaining power. There is

no difference between share classes other than cost—the funds hold identical investments and have

the same manager.

       84.     Jumbo defined contribution plans such as the Plan have sufficient assets to qualify

for the lowest cost share class available. Even when a plan does not yet meet the investment
                                              22
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 23 of 46 PageID: 23



minimum to qualify for the cheapest available share class, it is well-known among institutional

investors that mutual fund companies will typically waive those investment minimums for a jumbo

plan adding the fund in question to the plan as a designated investment alternative. Simply put, a

fiduciary to a jumbo defined contribution plan such as the Plan can use its asset size and negotiating

power to invest in the cheapest share class available. For this reason, prudent retirement plan

fiduciaries will search for and select the lowest-priced share class available.

       85.      Indeed, recently a court observed that “[b]ecause the institutional share classes are

otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary would

know immediately that a switch is necessary. Thus, the ‘manner that is reasonable and appropriate

to the particular investment action, and strategies involved…in this case would mandate a prudent

fiduciary – who indisputably has knowledge of institutional share classes and that such share

classes provide identical investments at lower costs – to switch share classes immediately.” Tibble,

et al. v. Edison Int. et al., No. 07-5359, 2017 WL 3523737, at * 13 (C.D. Cal. Aug. 16, 2017).

       86.      The Plan currently offers JPMorgan SmartRetirement target date funds. These

target date funds had expense ratio ranging from 0.66% to 0.71% in 2020 (these expense ratios

would have been higher in 2014). However, since late 2014, JPMorgan offered an R6 share version

of the same funds which were identical in all respects except for price.

       87.      As demonstrated by the chart below, Defendants’ failure to select the R6 share class

was an indication of their failure to prudently monitor the Plan to determine whether the Plan was

invested in the lowest-cost share class available for the Plan’s mutual funds. The chart below uses

2020 expense ratios to demonstrate how much more expensive the funds were than their identical

counterparts:

                                                                                            Excess
             Current Fund                ER           Lower Share Class            ER
                                                                                           Expense
      JPMorgan SmartRetirement                         JPMorgan
                                       0.70 %                                     0.46 %   52.17%
               2030 I                            SmartRetirement 2030 R6
                                                 23
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 24 of 46 PageID: 24



                                                                                          Excess
              Current Fund               ER           Lower Share Class          ER
                                                                                         Expense
      JPMorgan SmartRetirement                         JPMorgan
                                       0.71 %                                  0.47 %        51.06%
               2040 I                            SmartRetirement 2040 R6
      JPMorgan SmartRetirement                         JPMorgan
                                       0.66 %                                  0.44 %        50.00%
               2020 I                            SmartRetirement 2020 R6
      JPMorgan SmartRetirement                         JPMorgan
                                       0.70 %                                  0.46 %        52.17%
               2035 I                            SmartRetirement 2035 R6
      JPMorgan SmartRetirement                         JPMorgan
                                       0.71 %                                  0.47 %        51.06%
               2045 I                            SmartRetirement 2045 R6
      JPMorgan SmartRetirement                         JPMorgan
                                       0.69 %                                  0.45 %        53.33%
               2025 I                            SmartRetirement 2025 R6
      JPMorgan SmartRetirement                         JPMorgan
                                       0.71 %                                  0.47 %        51.06%
               2050 I                            SmartRetirement 2050 R6
      JPMorgan SmartRetirement                         JPMorgan
                                       0.71 %                                  0.57 %        24.56%
               2055 I                            SmartRetirement 2055 R6
      JPMorgan SmartRetirement                         JPMorgan
                                       0.70 %                                   0.42%        66.67%
               2060 I                            SmartRetirement 2060 R6

       88.      In addition to the target dates funds discussed above, ISO also failed to identify

identical lower share classes for other funds in the Plan as detailed in the chart, below.

                                                                                          Excess
             Current Fund              ER          Lower Share Class             ER
                                                                                         Expense
                                                    T. Rowe Price New
   T. Rowe Price New Horizons        0.77 %                                    0.65 %    18.46%
                                                        Horizons I

    Federated Kaufmann Large                    Federated Kaufmann Large
                                     0.84 %                                    0.78 %        7.69%
            Cap Instl                                    Cap R6
    JPMorgan SmartRetirement                    JPMorgan SmartRetirement
                                     0.61 %                              0.52 %          17.31%
           Income I                                   Income R5
       MFS Mid Cap Value I           0.83%       MFS Mid Cap Value R6          0.69%     20.29%
   Wells Fargo Short-term Bond                   Wells Fargo Short -Term
                                     0.72%                                     0.45%     60.00%
                A                                        Bond I

       89.      The above is for illustrative purposes only. During the Class Period, Defendants

knew or should have known of the existence of cheaper share classes and therefore also should

have immediately identified the prudence of transferring the Plan’s funds into these alternative

investments.

                                                 24
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 25 of 46 PageID: 25



       90.      As noted above, minimum initial investment amounts are typically waived for

institutional investors like retirement plans. See, e.g., Davis, et al. v. Washington Univ., et al., 960

F.3d 478, 483 (8th Cir. May 22, 2020) (“minimum investment requirements are ‘routinely waived’

for individual investors in large retirement-savings plans”); Sweda v. Univ. of Pennsylvania, 923

F.3d 320, 329 (3d Cir. 2019) (citing Tibble II, 729 F.3d at 1137 n.24). The following is a sampling

of the assets under management as of the end of 2018:

                       Current Fund                    2018 Assets Under Management
              JPMorgan SmartRetirement 2030 I                     $59,012,447
              JPMorgan SmartRetirement 2040 I                     $55,538,319
              JPMorgan SmartRetirement 2020 I                     $35,632,316
              JPMorgan SmartRetirement 2035 I                     $27,910,287
              JPMorgan SmartRetirement 2045 I                     $26,870,383
              JPMorgan SmartRetirement 2025 I                     $24,359,171
              JPMorgan SmartRetirement 2050 I                     $23,405,027
              JPMorgan SmartRetirement 2055 I                      $6,642,088
              JPMorgan SmartRetirement 2060 I                      $1,514,046
                T. Rowe Price New Horizons                        $44,392,524
             Federated Kaufmann Large Cap Instl                   $42,180,166
             JPMorgan SmartRetirement Income I                    $14,658,202
                   MFS Mid Cap Value I                            $10,995,040
               Wells Fargo Short-term Bond A                       $2,076,932

       91.      All of the lower share class alternatives were available during the Class Period. A

prudent fiduciary conducting an impartial review of the Plan’s investments would have identified

the cheaper share classes available and transferred the Plan’s investments in the above-referenced

funds into the lower share classes at the earliest opportunity.

       92.      There is no good-faith explanation for utilizing high-cost share classes when lower-

cost share classes are available for the exact same investment. The Plan did not receive any

additional services or benefits based on its use of more expensive share classes; the only
                                                  25
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 26 of 46 PageID: 26



consequence was higher costs for Plan participants. Indeed, given that the lower-priced share

classes were the same fund as the higher-priced classes, they had greater returns. Defendants failed

in their fiduciary duties either because they did not negotiate aggressively enough with their

service providers to obtain better pricing or they were asleep at the wheel and were not paying

attention. Either reason is inexcusable.

        93.    It is not prudent to select higher cost versions of the same fund even if a fiduciary

believes fees charged to plan participants by the “retail” class investment were the same as the fees

charged by the “institutional” class investment, net of the revenue sharing paid by the funds to

defray the Plan’s recordkeeping costs. Tibble, et al. v. Edison Int. et al., No. 07-5359, 2017 WL

3523737, at * 8 (C.D. Cal. Aug. 16, 2017) (“Tibble III”). Fiduciaries should not “choose otherwise

imprudent investments specifically to take advantage of revenue sharing.” Id. at * 11. This lack

of basic fiduciary practice resonates loudly in this case especially where the recordkeeping and

administrative costs were unreasonably high as discussed below. A fiduciary’s task is to negotiate

and/or obtain reasonable fees for investment options and recordkeeping/administration fees

independent of each other if necessary.

        94.    By failing to investigate the use of lower cost share classes, Defendants caused the

Plan to pay millions of dollars per year in unnecessary fees.

 Failure to Investigate Availability of Lower Cost Collective Trusts

        95.    Collective trusts, also referred to as CITs, are akin to low-cost share classes because

many if not most mutual fund strategies are available in a collective trust format, and the

investments in the collective trusts are identical to those held by the mutual fund, except they cost

less.

        96.    ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828. Accordingly, the

Supreme Court has stated that where ERISA is silent, courts should seek guidance from trust law.


                                                 26
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 27 of 46 PageID: 27



Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One such area is the selection of appropriate

funds for a plan. Trust law states it depends on “the type of trustee and the nature of the breach

involved, the availability of relevant data, and other facts and circumstances of the case.”

Restatement (Third) of Trusts § 100 cmt. b(1). To determine whether a fiduciary has selected

appropriate funds for the trust, appropriate comparators may include “return rates of one or more

suitable common trust funds, or suitable index mutual funds or market indexes (with such

adjustments as may be appropriate).” Id. (emphasis added).

       97.     Plan fiduciaries such as Defendants here must be continually mindful of investment

options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable

fees. Some of the best investment vehicles for these goals are collective trusts, which pool plan

participants’ investments further and provide lower fee alternatives to even institutional and 401(k)

plan specific shares of mutual funds.

       98.     Collective trusts are administered by banks or trust companies, which assemble a

mix of assets such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the

Currency rather than the Securities and Exchange Commission, collective trusts have simple

disclosure requirements, and cannot advertise nor issue formal prospectuses. As a result, their

costs are much less, with lower or no administrative costs, and lower or no marketing or advertising

costs. See Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,

available at http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

       99.     Due to their potential to reduce overall plan costs, collective trusts are becoming

increasingly popular; Use of CITs in DC Plans Booming (discussing data showing that among both




                                                 27
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 28 of 46 PageID: 28



mid-size and large defined contribution plans, significantly more assets are held in collective trusts

than in mutual funds).7

         100.   A clear indication of Defendants’ lack of a prudent investment evaluation process

was their failure to timely identify and select available collective trusts. A prudent fiduciary

conducting an impartial review of the Plan’s investments would have identified all funds that could

be converted to collective trusts at the earliest opportunity.

         101.   Here, since July of 2016, JPMorgan offered collective trust versions of its target

date funds. There was, in fact, no minimum investment required for the collective trust version

known as the CF Class. See June 2019 Fund Summary for JPMCB SmartRetirement Funds, at p.

13. The chart below illustrates the cost difference between the T. Rowe Price Retirement target

date funds and the collective trust versions:

                                                                                    CIT       Excess
            Current Fund                   ER       Collective Trust Version
                                                                                    ER       Expense
                                                    JPMCB Smart Retirement
    JPMorgan SmartRetirement 2030 I      0.70 %                                    0.44%     59.09%
                                                      2030 Fund - CF Class
                                                    JPMCB Smart Retirement
    JPMorgan SmartRetirement 2040 I      0.71 %                                    0.44%     61.36%
                                                      2040 Fund - CF Class
                                                    JPMCB Smart Retirement
    JPMorgan SmartRetirement 2020 I      0.66 %                                    0.44%     50.00%
                                                      2020 Fund - CF Class


7
  The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,
participants invested in collective trusts are able to track the daily performance of their investments
online. Use of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k)
Plans,      EMPLOYEE         BENEFIT        NEWS         (Apr.     14,      2016),     available     at
http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans (hereinafter CITs Gaining
Ground). Many if not most mutual fund strategies are available in collective trust format, and the
investments in the collective trusts are identical to those held by the mutual fund. Use of CITs in
DC Plans Booming; CITs Gaining Ground. And because collective trusts contract directly with
the plan, and provide regular reports regarding costs and investment holdings, the Plan has the
same level of protection that the Investment Company Act provides to individual investors, thus
eliminating the need for the protections of the Investment Company Act. Further, collective trusts
are still subject to state and federal banking regulations that provide comparable protections.
American Bankers Association, ABA Primer on Bank Collective Funds, June 2015, at 1, available
at https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-investment-funds.
                                                  28
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 29 of 46 PageID: 29



                                                                                   CIT       Excess
            Current Fund                   ER       Collective Trust Version
                                                                                   ER       Expense
                                                    JPMCB Smart Retirement
  JPMorgan SmartRetirement 2035 I        0.70 %                                   0.44%      59.09%
                                                      2035 Fund - CF Class
                                                    JPMCB Smart Retirement
  JPMorgan SmartRetirement 2045 I        0.71 %                                   0.44%      61.36%
                                                      2045 Fund - CF Class
                                                    JPMCB Smart Retirement
  JPMorgan SmartRetirement 2025 I        0.69 %                                   0.44%      56.82%
                                                      2025 Fund - CF Class
                                                    JPMCB Smart Retirement
  JPMorgan SmartRetirement 2050 I        0.71 %                                   0.44%      61.36%
                                                      2050 Fund - CF Class
                                                    JPMCB Smart Retirement
  JPMorgan SmartRetirement 2055 I        0.71 %                                   0.44%      61.36%
                                                      2055 Fund - CF Class
                                                    JPMCB Smart Retirement
  JPMorgan SmartRetirement 2060 I        0.70 %                                   0.44%      59.09%
                                                      2060 Fund - CF Class


       102.      Accordingly, collective trusts were readily available to the Plan during the Class

Period, which Defendants knew or should have known of their existence, and therefore also should

have immediately identified the prudence of transferring the Plan’s funds into these alternative

investments. This is especially the case because during the Class Period, the Plan, at all times,

maintained at least one collective trust in the Plan.

       103.    The Plan incurred excess fees due to Defendants’ failure to adequately investigate

the availability of collective trusts in the same investment style of mutual funds in the Plan.

Because of the Plan’s size, it could have reaped considerable cost savings by using collective trusts,

but Defendants again failed to investigate this option adequately.

       104.    In summary, Defendants could have used the Plan’s bargaining power to obtain

high-quality, low-cost alternatives to mutual funds, in order to negotiate the best possible price for

the Plan. By failing to investigate the use of alternative investments such as collective trusts,

Defendants caused the Plan to pay millions of dollars per year in unnecessary fees.

       Failure to Utilize Lower Cost Passively Managed and Actively Managed Funds

       105.    As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds
                                               29
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 30 of 46 PageID: 30



or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of Trusts

§ 100 cmt. b(1).

       106.       While higher-cost mutual funds may outperform a less-expensive option, such as a

passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available    at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available at         http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)

       107.       Indeed, funds with high fees on average perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009)

(hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of

Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

       108.       During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. The chart below demonstrates that the

expense ratios of the Plan’s investment options were more expensive by multiples of comparable

passively-managed and actively-managed alternative funds in the same investment style. These


                                                 30
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 31 of 46 PageID: 31



alternative investments had no material difference in risk/return profiles with the Plan’s funds and

there was a high correlation of the alternative funds’ holdings with the Plan’s funds holdings such

that any difference was immaterial. The alternative funds also had better performances than the

Plan’s funds in their 3 and 5 year average returns as of June 2020. Indeed, as of 2019, the 5 year

average return for the JPMorgan SmartRetirement 2045 I was worse than 83% of its peer funds.

And the 5 year average return for the JPMorgan SmartRetirement 2035 I was worse than 81% of

its peer funds. A reasonable investigation would have revealed the existence of lower-cost and

better performing alternatives to the Plan’s funds.

       109.    The chart below uses 2020 expense ratios as a methodology to demonstrate how

much more expensive the Plan’s funds were than their alternative fund counterparts.

                                2020     Passive/Active Lower        2020                  % Fee
       Current Fund                                                           Category
                                 ER        Cost Alternative           ER                   Excess

                                            Fidelity Freedom
                                                                   0.12 %                  483%
        JPMorgan                          Index 2030 Investor                  Target-
                               0.70 %
  SmartRetirement 2030 I                                                        date
                                         American Funds 2030
                                                                   0.35 %                  100%
                                          Trgt Date Retire R6


                                            Fidelity Freedom
                                                                   0.12 %                  492%
        JPMorgan                          Index 2040 Investor                  Target-
                               0.71 %
  SmartRetirement 2040 I                                                        date
                                         American Funds 2040
                                                                   0.38 %                   87%
                                          Trgt Date Retire R6


                                            Fidelity Freedom
                                                                   0.12 %                  450%
        JPMorgan                          Index 2020 Investor                  Target-
                               0.66 %
  SmartRetirement 2020 I                                                        date
                                         American Funds 2020
                                                                   0.31 %                  113%
                                          Trgt Date Retire R6


        JPMorgan                            Fidelity Freedom                   Target-
                               0.70 %                              0.12 %                  483%
  SmartRetirement 2035 I                  Index 2035 Investor                   date



                                                31
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 32 of 46 PageID: 32




                           2020     Passive/Active Lower   2020                % Fee
      Current Fund                                                  Category
                            ER        Cost Alternative      ER                 Excess
                                    American Funds 2035
                                                           0.37 %               89%
                                     Trgt Date Retire R6


                                       Fidelity Freedom
                                                           0.12 %              492%
        JPMorgan                     Index 2045 Investor             Target-
                           0.71 %
  SmartRetirement 2045 I                                              date
                                    American Funds 2045
                                                           0.38 %               87%
                                     Trgt Date Retire R6


                                       Fidelity Freedom
                                                           0.12 %              475%
        JPMorgan                     Index 2025 Investor             Target-
                           0.69 %
  SmartRetirement 2025 I                                              date
                                    American Funds 2025
                                                           0.33 %              109%
                                     Trgt Date Retire R6


                                       Fidelity Freedom
                                                           0.12 %              492%
        JPMorgan                     Index 2050 Investor             Target-
                           0.71 %
  SmartRetirement 2050 I                                              date
                                    American Funds 2050
                                                           0.39 %               82%
                                     Trgt Date Retire R6


                                       Fidelity Freedom
                                                           0.12 %              492%
        JPMorgan                     Index 2055 Investor             Target-
                           0.71 %
  SmartRetirement 2055 I                                              date
                                    American Funds 2055
                                                           0.40 %               77%
                                     Trgt Date Retire R6


                                       Fidelity Freedom
                                                           0.12 %              483%
        JPMorgan                     Index 2060 Investor             Target-
                           0.70 %
  SmartRetirement 2060 I                                              date
                                    American Funds 2060
                                                           0.41 %               71%
                                     Trgt Date Retire R6


                                     Vanguard Small Cap
                                                           0.07 %              1,000%
    T. Rowe Price New               Growth Index Admiral            Domestic
                           0.77 %
         Horizons                    Vanguard Explorer               Equity
                                                           0.34 %              126%
                                          Adm



                                          32
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 33 of 46 PageID: 33




                            2020     Passive/Active Lower     2020                % Fee
      Current Fund                                                     Category
                             ER        Cost Alternative        ER                 Excess

    Federated Kaufmann                 Vanguard Growth                 Domestic
                            0.84 %                            0.04 %              2,000%
      Large Cap Instl                  Index Institutional              Equity


                                     Vanguard Institutional
                                                              0.04 %              1,100%
   Invesco Oppenheimer                     Index I                     Domestic
                            0.48 %
      Main Street R6                  Vanguard Growth &                 Equity
                                                              0.23 %              109%
                                         Income Adm


                                      Vanguard Total Intl
                                                              0.11 %              564%
   Hartford International             Stock Index Admiral                Intl.
                            0.73 %
       Opp HLS IA                                                       Equity
                                      SEI Screened World
                                                              0.33 %              121%
                                     Equity Ex-US A (SIIT)


       JPMorgan                        Fidelity Freedom                 Target-
                            0.61 %                            0.12 %              408%
 SmartRetirement Income I            Index Income Investor               date


                                     Vanguard Real Estate
                                                              0.12 %              658%
    Principal Real Estate               Index Admiral                  Domestic
                            0.91 %
       Securities Inst                                                  Equity
                                       TIAA-CREF Real
                                                              0.51 %               78%
                                        Estate Sec Instl


                                      Vanguard S&P Mid-
                                                              0.08 %              875%
   American Century Mid               Cap 400 Value Idx I              Domestic
                            0.78 %
       Cap Value I                                                      Equity
                                       Vanguard Selected
                                                              0.33 %              136%
                                          Value Inv


                                     Vanguard S&P Mid-
                                                              0.08 %              725%
     Janus Henderson                 Cap 400 Growth Idx I              Domestic
                            0.66 %
       Enterprise N                                                     Equity
                                      Vanguard Mid Cap
                                                              0.36 %               83%
                                         Growth Inv


                                      Vanguard S&P Mid-                Domestic
   MFS Mid Cap Value I      0.83 %                            0.08 %              937%
                                      Cap 400 Value Idx I               Equity


                                           33
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 34 of 46 PageID: 34




                                  2020     Passive/Active Lower         2020                  % Fee
         Current Fund                                                            Category
                                   ER        Cost Alternative            ER                   Excess
                                             Vanguard Selected
                                                                       0.33 %                  151%
                                                Value Inv


    Columbia Mid Cap Index                   Vanguard Mid Cap                    Domestic
                                 0.20 %                                0.05 %                  300%
             Inst                             Index Admiral                       Equity


    Federated Instl High Yield                                                   Domestic
                                 0.50 %     PGIM High Yield R6         0.40 %                   25%
            Bond Instl                                                            Bond


       Aberdeen Emerging                    American Funds New                      Intl.
                                 1.10 %                                0.60 %                   83%
         Markets Instl                          World R6                           Equity


                                            Vanguard Small Cap
                                                                       0.07 %                   16%
     American Beacon Small                  Value Index Admiral                  Domestic
                                 0.81 %
          Cp Val Inst                        Franklin Small Cap                   Equity
                                                                       0.62 %                   31%
                                                 Value R6


     Wells Fargo Short-Term                  Wells Fargo Short-                  Domestic
                                 0.72 %                                0.45 %                   60%
            Bond A                            Term Bond Inst                      Bond

          110.   The above is for illustrative purposes only as the significant fee disparities detailed

above existed for all years of the Class Period. The Plan expense ratios were multiples of what

they should have been, given the bargaining power available to the Plan fiduciaries.

          111.   With regard to the comparison of the actively managed funds to passively managed

funds, these results are not surprising given that in the long-term, actively managed funds do not

outperform their passively-managed counterparts. Indeed, the majority of U.S. equity funds did

not outperform their index counterparts in the five years ending June 30, 2019:8




8
    Source: https://us.spindices.com/spiva/#/reports
                                                  34
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 35 of 46 PageID: 35



                                                                Percentage of Funds That
          Fund Category               Comparison Index           Underperformed Their
                                                                  Benchmark 5 Yr (%)
               Large-Cap                   S&P 500                          78.52

               Mid-Cap                 S&P MidCap 400                       63.56

               Small-Cap              S&P SmallCap 600                      75.09

               Multi-Cap             S&P Composite 1500                     82.79

          Domestic Equity            S&P Composite 1500                     81.66

         Large-Cap Value                  S&P Value                         84.74

          Mid-Cap Value            S&P MidCap 400 Value                     92.31

         Small-Cap Value           S&P SmallCap 600 Value                   90.57

                                     S&P Composite 1500
          Multi-Cap Value                                                   91.35
                                           Value

        112.     A prudent investigation would have revealed the existence of these lower-cost and

better performing alternatives to the Plan’s funds.

        113.     Defendants’ failure to investigate lower cost alternative investments (both actively

and passively managed funds) during the Class Period cost the Plan and its participants millions

of dollars.

B.      Defendants Failed to Monitor or Control the Plan’s Recordkeeping Expenses

        114.     The Plan’s recordkeeper during the Class Period was Principal. See, the December

31, 2014 through 2018 Reports of the Independent Auditor (“2014-2018 Auditor Reports”) at 5.

        115.     The term “recordkeeping” is a catchall term for the suite of administrative services

typically provided to a defined contribution plan by the plan’s “recordkeeper.” Beyond simple

provision of account statements to participants, it is quite common for the recordkeeper to provide

a broad range of services to a defined contribution plan as part of its package of services. These

services can include claims processing, trustee services, participant education, managed account
                                                35
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 36 of 46 PageID: 36



services, participant loan processing, QDRO9 processing, preparation of disclosures, self-directed

brokerage accounts, investment consulting, and general consulting services.             Nearly all

recordkeepers in the marketplace offer this range of services, and defined contribution plans have

the ability to customize the package of services they receive and have the services priced

accordingly. Many of these services can be provided by recordkeepers at very little cost. In fact,

several of these services, such as managed account services, self-directed brokerage, QDRO

processing, and loan processing are often a profit center for recordkeepers.

         116.   The cost of providing recordkeeping services depends on the number of participants

in a plan. Plans with large numbers of participants can take advantage of economies of scale by

negotiating a lower per-participant recordkeeping fee. Because recordkeeping expenses are driven

by the number of participants in a plan, the vast majority of plans are charged on a per-participant

basis.

         117.   Recordkeeping expenses can either be paid directly from plan assets, or indirectly

by the plan’s investments in a practice known as revenue sharing (or a combination of both or by

a plan sponsor). Revenue sharing payments are payments made by investments within the plan,

typically mutual funds, to the plan’s recordkeeper or to the plan directly, to compensate for

recordkeeping and trustee services that the mutual fund company otherwise would have to provide.

         118.   Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it could be devastating for Plan participants. “At worst, revenue sharing is a way to hide fees.

Nobody sees the money change hands, and very few understand what the total investment expense

pays for. It’s a way to milk large sums of money out of jumbo plans by charging a percentage-

based fee that never goes down (when plans are ignored or taken advantage of). In some cases,

employers and employees believe the plan is ‘free’ when it is in fact expensive.” Justin Pritchard,


9
    Qualified Domestic Relations Order.
                                                36
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 37 of 46 PageID: 37



“Revenue Sharing and Invisible Fees” available at http://www.cccandc.com/p/revenue-sharing-

and-invisible-fees (last visited March 19, 2020). ). In this matter, using revenue sharing to pay for

recordkeeping resulted in a worst-case scenario for Plan participants because they were saddled

with outrageously high recordkeeping fees.

        119.    In order to make an informed evaluation as to whether a recordkeeper or other

service provider is receiving no more than a reasonable fee for the services provided to a plan, a

prudent fiduciary must identify all fees, including direct compensation and revenue sharing being

paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based revenue

sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to ensure that

the recordkeeper’s total compensation from all sources does not exceed reasonable levels, and

require that any revenue sharing payments that exceed a reasonable level be returned to the plan

and its participants.

        120.    Further, the plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three to five years as a matter of course, and more frequently if the

plans experience an increase in recordkeeping costs or fee benchmarking reveals the

recordkeeper’s compensation to exceed levels found in other, similar plans. . George v. Kraft

Foods Glob., Inc., 641 F.3d 786, 800 (7th Cir. 2011); Kruger v. Novant Health, Inc., 131 F. Supp.

3d 470, 479 (M.D.N.C. 2015).

        121.    Cerulli Associates stated in early 2012 that more than half of the plan sponsors

asked indicated that they “are likely to conduct a search for [a] recordkeeper within the next two


                                                 37
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 38 of 46 PageID: 38



years.” These RFPs were conducted even though many of the plan sponsors indicated that “they

have no intention of leaving their current recordkeeper.”10

        122.    In this matter, during the Class Period, there was no contractual recordkeeper fee

per participant. Rather, recordkeeping and administrative costs were paid using revenue sharing.

The Plan reported the following revenue sharing payments during the Class Period on its 2014-

2018 Form 5500s:

                                                                                       Per
                                         Indirect Comp.
     Year   Participants   Direct Comp.                               Total        Participant
                                        Revenue Sharing
                                                                                     Costs
     2018      7,787        $792,233.00        $656,363.00       $1,448,596.00       $186.03
     2017      7,106         $93,832.00        $671,591.00        $765,423.00        $107.72
     2016      6,886        $211,528.00        $505,153.00        $716,681.00        $104.08
     2015      7,498        $162,563.00        $510,450.00        $673,013.00         $89.76
     2014      6,876        $199,867.00        $260,016.00        $459,883.00         $66.88

        123.    The manner in which recordkeeping costs were paid for by the Plan’s fiduciaries

was clearly imprudent and disloyal to the Plan participants. The excess amount of money taken

from revenue sharing that was never used to pay for recordkeeping and administrative costs cannot

justify Defendants’ selection of high-priced investment options to take advantage of revenue

sharing. A more prudent arrangement in this case would have been to select available lower cost

investment funds that used little to no revenue sharing and for the Defendants to negotiate and/or

obtain reasonable direct compensation per participant recordkeeping/administration costs with no

strings attached.

        124.    Defendants have wholly failed to prudently manage and control the Plan’s

recordkeeping and administrative costs by failing to, among other things, send out RFPs to try to

obtain lower recordkeeping costs than Prudential was charging.


10
  “Recordkeeper Search Activity Expected to Increase Within Next Two Years,” Cerulli Assoc.,
January 8, 2013, https://www.plansponsor.com/most-recordkeeping-rfps-to-benchmark-fees/
                                             38
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 39 of 46 PageID: 39



       125.    By way of comparison, we can look at what other plans are paying for

recordkeeping and administrative costs. One data source, the 401k Averages Book (20th ed.

2020)11 studies Plan fees for smaller plans, those under $200 million in assets. Although it studies

smaller plans than the Plan here, it is nonetheless a useful resource because we can extrapolate

from the data what a bigger plan like the Plan should be paying for recordkeeping. That is because

recordkeeping and administrative fees should decrease as a Plan increases in size. For example, a

plan with 200 participants and $20 million in assets has an average recordkeeping and

administration cost (through direct compensation) of $12 per participant. 401k Averages Book at

p. 95. A plan with 2,000 participants and $200 million in assets has an average recordkeeping and

administration cost (through direct compensation) of $5 per participant. Id., at p. 108. Thus, the

Plan, with more than a billion dollars in assets with between 6,000 to 7,000 participants throughout

the Class Period, should have had direct recordkeeping costs below the $5 average, which it clearly

did not.

       126.    Looking at the Plan’s total compensation for recordkeeping and administrative

costs also reveals fiduciary breaches. As noted above, some plans pay recordkeepers additional

fees on top of direct compensation in the form of revenue sharing, and that was the case with the

Plan. The maximum indirect compensation received by Prudential for recordkeeping services can

be estimated to a reasonable degree of certainty using publicly available information 12 because

revenue sharing is divvied among all the plan’s service providers. 401k Averages Book, at p. 7,

Answer to FAQ No. 14.




11
  “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-
biased, comparative 401(k) average cost information.” 401k Averages Book at p. 2.
12
   See Braden, 588 F.3d at 598 (“If Plaintiffs cannot state a claim without pleading facts which
tend systematically to be in the sole possession of defendants, the remedial scheme of [ERISA]
will fail, and the crucial rights secured by ERISA will suffer.”).
                                                39
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 40 of 46 PageID: 40



       127.    The total amount of recordkeeping fees (both through direct and indirect payments)

per the Plan’s form 5500 throughout the Class Period on a per participant annual basis was

conservatively above $89 per participant per year with the exception of 2014 which was an

anomaly.

       128.    These amounts are clearly unreasonable as they are well above recognized

reasonable rates for large plans which typically average around $35 per participant.13

       129.    Given the size of the Plan’s assets during the Class Period and total number of

participants, in addition to the general trend towards lower recordkeeping expenses in the

marketplace as a whole, the Plan could have obtained recordkeeping services that were comparable

to or superior to the typical services provided by the Plan’s recordkeeper at a lower cost.

       130.    A prudent fiduciary would have observed the excessive fees being paid to the

recordkeeper and taken corrective action. Defendants’ failures to monitor and control

recordkeeping compensation cost the Plan millions of dollars per year and constituted separate and

independent breaches of the duties of loyalty and prudence.

                               FIRST CLAIM FOR RELIEF
                    Breaches of Fiduciary Duties of Loyalty and Prudence
                        (Asserted against the Committee Defendants)

       131.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.




13
   Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano
v. Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market
rate of $37–$42, supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and
defendant obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016)
(declaration that Boeing’s 401(k) plan recordkeeping fees have been $18 per participant for the
past two years); George, 641 F.3d at 798 (plaintiffs’ expert opined market rate of $20–$27 and
plan paid record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4
(D.Mass. June 15, 2016) (401(k) fee settlement committing the Plan to pay not more than $35 per
participant for recordkeeping).
                                                40
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 41 of 46 PageID: 41



       132.    At all relevant times, the Committee Defendants (“Prudence/Loyalty Defendants”)

were fiduciaries of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A),

in that they exercised discretionary authority or control over the administration and/or management

of the Plan or disposition of the Plan’s assets.

       133.    As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plan for the sole and exclusive benefit of Plan participants and beneficiaries, and

acting with the care, skill, diligence, and prudence under the circumstances that a prudent person

acting in a like capacity and familiar with such matters would use in the conduct of an enterprise

of like character and with like aims.

       134.    The Prudence/Loyalty Defendants breached these fiduciary duties in multiple

respects as discussed throughout this Complaint. They did not make decisions regarding the Plan’s

investment lineup based solely on the merits of each investment and what was in the best interest

of Plan participants. Instead, the Prudence/Loyalty Defendants selected and retained investment

options in the Plan despite the high cost of the funds in relation to other comparable investments.

The Prudence/Loyalty Defendants also failed to investigate the availability of lower-cost share

classes of certain mutual funds in the Plan. In addition, the Prudence/Loyalty Defendants failed

to investigate collective trusts as alternatives to mutual funds, even though they generally provide

the same investment management services at a lower cost. Likewise, the Prudence/Loyalty

Defendants failed to monitor or control the grossly-excessive compensation paid for recordkeeping

services.

       135.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plan would not have


                                                   41
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 42 of 46 PageID: 42



suffered these losses, and Plan participants would have had more money available to them for their

retirement.

       136.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence/Loyalty Defendants

are liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.

       137.    The Prudence/Loyalty Defendants knowingly participated in each breach of the

other Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the breaches

of its co-fiduciaries under 29 U.S.C. § 1105(a).

                               SECOND CLAIM FOR RELIEF
                       Failure to Adequately Monitor Other Fiduciaries
                     (Asserted against ISO and the Committee Defendants)

       138.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       139.    ISO and the Committee Defendants (the “Monitoring Defendants”) had the

authority to appoint and remove members of the Committee, and the duty to monitor the

Committee and were aware that the Committee Defendants had critical responsibilities as

fiduciaries of the Plan.

       140.    In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

the Committee Defendants were not fulfilling those duties.


                                                   42
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 43 of 46 PageID: 43



       141.     The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties; had

adequate financial resources and information; maintained adequate records of the information on

which they based their decisions and analysis with respect to the Plan’s investments; and reported

regularly to the Monitoring Defendants.

       142.     The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:

                (a)    Failing to monitor and evaluate the performance of the Committee

                       Defendants or have a system in place for doing so, standing idly by as the

                       Plan suffered significant losses as a result of the Committee Defendants’

                       imprudent actions and omissions;

                (b)    failing to monitor the processes by which Plan investments were evaluated,

                       their failure to investigate the availability of lower-cost share classes, and

                       their failure to investigate the availability of lower-cost collective trust

                       vehicles; and

                (c)    failing to remove Committee members whose performance was inadequate

                       in that they continued to maintain imprudent, excessively costly, and poorly

                       performing investments within the Plan, and caused the Plan to pay

                       excessive recordkeeping fees, all to the detriment of the Plan and Plan

                       participants’ retirement savings.

       143.     As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had Monitoring Defendants complied with their fiduciary

obligations, the Plan would not have suffered these losses, and Plan participants would have had

more money available to them for their retirement.


                                                 43
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 44 of 46 PageID: 44



        144.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Committee

Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set

forth in their Prayer for Relief.

                                      PRAYER FOR RELIEF

        145.    WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all

claims and requests that the Court awards the following relief:

                A.      A determination that this action may proceed as a class action under Rule

                        23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil

                        Procedure;

                B.      Designation of Plaintiffs as Class Representatives and designation of

                        Plaintiffs’ counsel as Class Counsel;

                C.      A Declaration that the Defendants, and each of them, have breached their

                        fiduciary duties under ERISA;

                D.      An Order compelling the Defendants to make good to the Plan all losses to

                        the Plan resulting from Defendants’ breaches of their fiduciary duties,

                        including losses to the Plan resulting from imprudent investment of the

                        Plan’s assets, and to restore to the Plan all profits the Defendants made

                        through use of the Plan’s assets, and to restore to the Plan all profits which

                        the participants would have made if the Defendants had fulfilled their

                        fiduciary obligations;

                E.      An order requiring the Company Defendants to disgorge all profits received

                        from, or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C.

                        § 1132(a)(3) in the form of an accounting for profits, imposition of a


                                                  44
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 45 of 46 PageID: 45



                   constructive trust, or a surcharge against the Company Defendant as

                   necessary to effectuate said relief, and to prevent the Company Defendant’s

                   unjust enrichment;

             F.    Actual damages in the amount of any losses the Plan suffered, to be

                   allocated among the participants’ individual accounts in proportion to the

                   accounts’ losses;

             G.    An order enjoining Defendants from any further violations of their ERISA

                   fiduciary responsibilities, obligations, and duties;

             H.    Other equitable relief to redress Defendants’ illegal practices and to enforce

                   the provisions of ERISA as may be appropriate, including appointment of

                   an independent fiduciary or fiduciaries to run the Plan and removal of Plan

                   fiduciaries deemed to have breached their fiduciary duties;

             I.    An award of pre-judgment interest;

             J.    An award of costs pursuant to 29 U.S.C. § 1132(g);

             K.    An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

                   common fund doctrine; and

             L.    Such other and further relief as the Court deems equitable and just.


Dated: September 24, 2020                 CAPOZZI ADLER, P.C.

                                          /s/ Mark K. Gyandoh             .
                                          Mark K. Gyandoh, Esquire
                                          N.J. Bar ID: 025622001
                                          312 Old Lancaster Road
                                          Merion Station, PA 19066
                                          markg@capozziadler.com
                                          (610) 890-0200
                                          Fax (717) 233-4103

                                          /s/ Donald R. Reavey                .
                                          CAPOZZI ADLER, P.C.

                                             45
Case 2:20-cv-13223-SDW-LDW Document 1 Filed 09/24/20 Page 46 of 46 PageID: 46



                                   Donald R. Reavey, Esquire
                                   (Admission Pro Hac Vice to be Requested)
                                   PA Attorney ID #82498
                                   2933 North Front Street
                                   Harrisburg, PA 17110
                                   donr@capozziadler.com
                                   (717) 233-4101
                                   Fax (717) 233-4103

                                   Counsel for Plaintiffs and the Putative Class




                                     46
